         Case 1:20-cv-03010-APM Document 43-1 Filed 11/19/20 Page 1 of 1


UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

United States of America, et al.,
                                       Plaintiffs,       Civ. Action No. 1:20-cv-03010-APM

                    -against-

Google LLC,


       Defendant.



         Declaration of John D. Friel in Support of Motion for Admission pro hac vice

I, JOHN D. FRIEL, declare as follows:

1.     I am counsel for Non-Party Petitioner Oracle Corporation in the above-captioned

action. I have personal knowledge of the facts set forth in this Declaration, and if called as a

witness, I could and would testify competently to these facts under oath.

2.     My full name is John D. Friel.

3.     I am an attorney with the law firm of Clifford Chance US LLP. My office address is

31 West 52 Street, New York, NY 10019. My telephone number is (212) 878-8000; my fax number

is (212) 878-8375; my email address is john.friel@cliffordchance.com .

4.     I have been admitted to the New York State Bar (Registration # 4949798), and I am a

member in good standing of that bar.

5.      I have never been disciplined by any bar.

6.     In the last two years, I have not been admitted pro hac vice in this Court.

7.      I do not engage in the practice of law from an office located in the District of Columbia.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on this

19th day of November, 2020, in New York, New York.

                                                       s/ John D. Friel
                                                         John D. Friel
